DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a pump light output unit’, ‘a probe light output unit’, in claims 1-6, ‘a delay time adjustment unit’ in claims 1 and 3-6, ‘modulation unit’ in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-?????????????????????? is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0034288 (the ‘488 publication).
Regarding claim 1, the ‘488 publication discloses a scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase to a specimen and performs emission of the pump light a plurality of number of times to excite the specimen (); a probe light output unit that emits probe light having a second specified phase to the specimen once while the specimen is excited by one-time emission of the pump light (); and a scanning probe that detects, from the specimen, a 
*************************************************************************************
Claim(s) 1-?????????????????????? is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0088787 (the ‘787 publication).
Regarding claim 1, the ‘787 publication discloses a scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase to a specimen and performs emission of the pump light a plurality of number of times to excite the specimen (fig. 7, element 31); a probe light output unit that emits probe light having a second specified phase to the specimen once while the specimen is excited by one-time emission of the pump light (fig. 7, element 32); and a scanning probe that detects, from the specimen, a probe signal corresponding to each one-time emission of the probe light (fig. 7, element 52a, wherein ‘By applying laser pulses to the surface of the sample 53, probe signals generated by modulating the tunneling current between the apex of the probe 52a and the sample 53 are detected by a preamplifier 52b for current detection, and the amplified signal is output to the lock-in amplifier 18.’ P 121), wherein the pump light output unit or the probe light output unit includes a delay time adjustment unit that adjusts delay time from a start of the emission of the pump light until a start of the emission of the probe light (fig. 7, element 10).
Regarding claim 2, the ‘787 publication discloses a scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase 
Regarding claim 3, the ‘787 publication discloses the scanning probe microscope according to claim 1, wherein the pump light which is output in one-time emission by the pump light output unit includes less than one cycle of waves with dominant intensity (‘As a laser source 31 in FIG. 7, CHAMELEON by COHERENT INC., and as the laser source 32, MIRA also by COHERENT, are used. These two laser sources 31 and 32 are capable of independently generating approximately 150 fs laser pulses at 90 MHz repetition frequency and average output power of 0.3 to 1.5 W for 750 nm to 950 nm arbitrary wavelengths, respectively.’ P 130, where it understood that 150fs is less than the cycle time).
Regarding claim 4, the ‘787 publication discloses the scanning probe microscope according to claim 1, wherein the probe light which is output in one-time emission by the probe light output unit includes less than one cycle of waves with dominant intensity (‘As a laser source 31 in FIG. 7, CHAMELEON by COHERENT INC., and as the laser source 32, MIRA also by COHERENT, are used. These two laser sources 31 and 32 are capable of independently generating approximately 150 fs laser pulses at 90 MHz repetition frequency and average output power of 0.3 to 1.5 W for 750 nm to 950 nm arbitrary wavelengths, respectively.’ P 130, where it understood that 150fs is less than the cycle time).
Regarding claim 5, the ‘787 publication discloses the scanning probe microscope according to claim 1, wherein the pump light output unit includes a pump light modulation unit that modulates the pump light (fig. 7, element 13); and wherein the scanning probe microscope further comprise a lock-in detector that extracts a component synchronized with the pump light modulated by the pump light modulation unit from the probe signal (fig. 7, element 18).
Regarding claim 6, the ‘787 publication discloses the scanning probe microscope according to claim 1, wherein the probe light output unit includes a probe light modulation unit that modulates the probe light (fig. 7, element 14); and wherein the scanning probe microscope further comprise a lock-in detector that extracts a component synchronized with the pump light modulated by the pump light modulation unit from the probe signal (fig. 7, element 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896